Exhibit 1.1 CARDICA, INC. [●] Shares of Common Stock UNDERWRITING AGREEMENT [●], 2014 Wedbush Securities Inc. Two Embarcadero Center, Suite 600 San Francisco, CA 94111 as representative of the Underwriters (as defined below) Ladies and Gentlemen: Cardica Inc., a Delaware corporation (the “ Company ”), proposes, subject to the terms and conditions stated herein, to issue and sell to Wedbush Securities Inc. (“ Wedbush ”) and Craig-Hallum Capital Group LLC (“ Craig-Hallum ” and, together with Wedbush, the “ Underwriters ”), for whom Wedbush is acting as representative, an aggregate of [●] shares (the “ Firm Securities ”) of its common stock, $0.001 par value per share (the “ Common Stock ”). In addition, the Company proposes to grant to the Underwriters an option to purchase an additional [●] shares of its Common Stock (the “ Optional Securities ”) for the purpose of covering over-allotments in connection with the sale of the Firm Securities. The Firm Securities and the Optional Securities which the Underwriters elect to purchase pursuant to Section 2(a) hereof are hereinafter collectively called the “ Securities ”. The Company and the Underwriters hereby confirm their agreement with respect to the purchase and sale of the Securities as follows: Section 1. Representations, Warranties and Agreements of the Company. The Company hereby represents, warrants and covenants to the Underwriters as of the date hereof and as of the each Time of Delivery (as defined below), as follows: (a) Registration Statement and Prospectus . (i) The Company has filed with the Securities and Exchange Commission (the “ Commission ”) a registration statement on Form S-1 (File No. 333-[●]) under the Securities Act of 1933, as amended (the “ Securities Act ”), and the rules and regulations of the Commission thereunder, and such other amendments thereto (including any post-effective amendments) as may be required to the date of this Agreement (the “ Initial Registration Statement ”). Such registration statement, as amended (including any post-effective amendments), has been declared effective by the Commission. Any preliminary prospectus included in the Initial Registration Statement or filed with the Commission pursuant to Rule 424(a) of the rules and regulations of the Commission under the Act is hereinafter called a “ Preliminary Prospectus ”); the various parts of the Initial Registration Statement and any registration statement filed pursuant to Rule 462(b) under the Securities Act increasing the size of the offering (a “
